TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00670-CV



                                    Mary E. Allen, Appellant

                                                  v.

                              Wells Branch Self Storage, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-14-007235, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal arises from disputes between a self-storage company and one of its former

customers regarding amounts allegedly due on her account. Litigation began when the customer,

Mary E. Allen, sued the company, Wells Branch Self Storage, in small claims court. Wells Branch

asserted counterclaims and ultimately obtained a judgment awarding it damages and attorney’s fees

and ordering that Allen take nothing on her claims. Allen appealed to the county court at law, where,

following a de novo bench trial, Wells Branch prevailed again, obtaining another judgment that

Allen take nothing and awarding it damages and attorney’s fees. Allen then perfected the present

appeal to this Court.

               In support of her appeal, and in lieu of a conventional brief, Allen has filed a “true

statement” that consists of a ten-page handwritten narrative that evidently is intended to explain her

perspective regarding the underlying disputes. To the extent Allen is attempting to present evidence
of facts for us to decide (or re-decide) on appeal, that is not the proper role of an appellate-level court

like ours—instead, we are empowered only to decide whether the trial-level court committed some

sort of legal error that affected its judgment.1 Within these constraints, the most generously we

can construe Allen’s filing (and leaving aside her noncompliance with the requirements for briefs

that are prescribed by the Texas Rules of Appellate Procedure2) is that she complains in substance

that the evidence presented to the trial court was legally or factually insufficient to support its

findings of facts that were necessary to support its judgment. Allen cannot prevail on that complaint,

however, for reasons that include her failure to bring forward a reporter’s record from the trial. In

that procedural posture, we must presume that the trial court heard sufficient evidence to support




        1
            See, e.g., Black + Vernooy Architects v. Smith, 346 S.W.3d 877, 884 n.5
(Tex. App.—Austin 2011, pet. denied) (appellate review is confined to record from trial court)
(citing Carlisle v. Philip Morris, Inc., 805 S.W.2d 498, 501 (Tex. App.—Austin 1991, writ denied));
see also, e.g., Mitchell v. Texas Dep’t of Family & Protective Servs., No. 03-07-00348-CV, 2008 WL
2065939, at *2 (Tex. App.—Austin May 15, 2008, no pet.) (mem. op.) (“We are confined to
reviewing whether appellant has shown that the trial court committed an error warranting reversal
of the judgment.”); Hollenbeck v. Mercedes-Benz USA, LLC, No. 03-06-00751-CV, 2008 WL
1753580, at *1 (Tex. App.—Austin Apr. 16, 2008, no pet.) (mem. op.) (“On appeal, an appellant
must show errors by the district court, preserved for review, that merit reversal of the judgment.”
(citing Tex. R. App. P. 33.1, 38.1, 44.1)).
        2
          See Tex. R. App. P. 38.1–.9; see also id. R. 42.3(c) (allowing appellate courts to dismiss
appeals for want of prosecution “because the appellant has failed to comply with a requirement of
these rules”).


                                                    2
any fact findings that were necessary to support its judgment.3 Consequently, Allen has not shown

reversible error, and we affirm the trial court’s judgment.4




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: August 25, 2015




       3
         See, e.g., Singh v. Federal Nat’l Mortg. Ass’n, No. 03-14-00354-CV, 2014 WL 6893696,
at *2 (Tex. App.—Austin Dec. 5, 2014, no pet.) (mem. op.) (because no reporter’s record
brought forward on appeal, appellate court must presume implied findings by trial court were
supported by sufficient evidence) (citing Willms v. Americas Tire Co., Inc., 190 S.W.3d 796, 803
(Tex. App.—Dallas 2006, pet. denied)); see also Bennett v. Cochran, 96 S.W.3d 227, 229–30
(Tex. 2002) (per curiam) (“The court of appeals was correct in holding that, absent a complete record
on appeal, it must presume the omitted items supported the trial court’s judgment.” (internal
quotation omitted)).
       4
         We recognize that Allen has attempted to represent herself throughout these proceedings,
but we must apply the same substantive and procedural standards to her as we do litigants
represented by counsel, lest we afford her an unfair advantage merely because she is pro se. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).

                                                 3